DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recite “a base section and a dispensing opening” – It is unclear as to whether the same base section and dispensing opening claimed in claim1 are being claimed in claim 5.  Examiner believes that they are the same.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerald Gonyea (5,605,249 – hereinafter Gonyea).
Re Claim 1:
Gonyea discloses a receiving space for (38) (drug portions – Products) to be separated, the receiving space (38) having a feed section (34) adapted to the (drug portions – Products) to be separated, with a base section (32) and a dispensing opening (20); an ejection device (46) for moving a (drug portion – Product) through the dispensing opening (20), the ejection device (46) having a slide (front pushing surface of the ejection device which contacts the product) which can be moved in the feed section (34) towards the dispensing opening (20) and a slide drive (M1) coupled to the slide (front pushing surface of the ejection device which contacts the product) for moving the slide (front pushing surface of the ejection device which contacts the product); and a lock (48 – top surface of the ejection device) which can be moved in the feed section (34) and which can be moved in the feed section (34) such that when a (drug portion – Product) is moved towards the dispensing opening (20), movement of (drug portions – Products) in the feed section (34) is prevented (see Figs. 5A-5D) (see Figs. 1-9).  

Re Claims 2, 3, and 15:
Gonyea discloses wherein the slide (front pushing surface of the ejection device which contacts the product) and the lock (48 – top surface of the ejection device) are coupled such that both can be moved by the slide drive (M1) (see Figs. 5A-5D).  

Re Claim 5:
Gonyea discloses wherein the storage and dispensing station has a plurality of feed sections (34) with a base section (32) and a dispensing opening (20), wherein each feed section (34) can be coupled to the ejection device (46) for dispensing a (drug portion – Product) (see Figs. 1-9).  

Re Claim 6:Gonyea discloses wherein the plurality of feed sections (34) is arranged in a rotatable magazine unit (at 34), the magazine unit (at 34) being coupled to a magazine compartment drive (M2) in such a way that the magazine unit (at 34) is rotated out of one feed section (34) after dispensing a (drug portion – Product) such that a (drug portion – Product) can be dispensed from another feed section (34) (see Figs. 1-9).  

Re Claims 7 and 17:
Gonyea discloses wherein the slide drive (M1) comprises an actuator (microcontroller) coupled to the magazine unit (at 34), the coupling being designed such that a rotary movement of the magazine unit (at 34) is effected after dispensing a drug portion (especially when no products remain) (see col. 16 lines 18-55).  

Re Claim 8:
Gonyea discloses wherein the magazine unit (at 34) is interchangeably arranged in the storage and dispensing station (see Fig. 2).  

Re Claims 11 and 12:
Gonyea discloses wherein the receiving space (38) has a viewing area (slots near 40) that allows for reading the fill level (see Fig. 2).  
Re Claims 13 and 14:
Gonyea discloses: a receiving trough (at 32) having an outer dispensing opening (at 20); a magazine unit (at 34) rotatably arranged in the receiving trough (32) (see Fig. 2), the magazine unit (at 34) comprising; a cover (near 36) (see Fig. 2); and one or more receiving spaces (38) configured to receive (drug portions – Products) to be separated, each receiving space (38) comprising: a feed section (34); a base section (bottom area); and a dispensing opening (near bottom); and an ejection device (46) comprising: a slide (front pushing surface of the ejection device which contacts the product); and a lock (48 – top surface of the ejection device), 15Attorney Docket No. P-22978.US01/122295-6646PATENT wherein the ejection device (46) is configured to move the slide (front pushing surface of the ejection device which contacts the product) within the feed section (34) towards a receiving space (38) dispensing opening (near bottom) that is rotatably aligned with the outer dispensing opening (at 20) of the receiving trough (at 32), the movement of the slide configured to move a first (drug portion – Product) through the receiving space (38) dispensing opening and the outer dispensing opening (at 20) (see Figs. 1-9).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonyea in view of Kazuhiro Okutsu (9,757,309 – hereinafter Okutsu).
Re Claim 4:
Gonyea discloses the device of claim 1, but fails to teach wherein the dispensing opening is assigned a sensor which can detect the dispensing of a drug portion through the dispensing opening.  

Okutsu teaches wherein a dispensing opening (at 6) is assigned a sensor (103) which can detect the dispensing of a drug portion through the dispensing opening (at 6) (see Figs. 8A-9).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Gonyea to with the sensor as suggested by Okutsu to assure proper dispensing of product for inventory purposes.

Claim(s) 8, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonyea in view of Daniel Fischer (US 2004/0168577 – hereinafter Fischer).
Re Claims 8, 9, and 20:
Gonyea discloses the device of claim 1, but fails to teach wherein the dispensing opening is assigned a sensor which can detect the dispensing of a drug portion through the dispensing opening.  

Fischer teaches wherein a magazine unit (at 1) is interchangeably arranged in a storage and dispensing station (near 23) (see Fig. 1).  Re Claims 9 and 20: Fischer teaches wherein the storage and dispensing station comprises a securing device (15) which is guided on the circumference of the magazine unit (at 1) and blocks the dispensing openings when the magazine unit (1) is removed (see paragraphs [0020, 0024, and 0045-0047]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Gonyea to with that as suggested by Fischer to assure no dispensing of product takes place during an interchanging or maintenance moment.

Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonyea in view of Masayoshi Umeda (US 2005/0279758 – hereinafter Umeda).
Re Claims 10 and 16 :
Gonyea discloses the device of claim 1, but fails to teach wherein the slide drive is designed as a lifting magnet.  

Umeda teaches wherein a slide drive (140) is designed as a lifting magnet (see paragraph [0079]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Gonyea to with that as suggested by Umeda to provide an alternative drive mechanism for actuating a movable member as commonly known within the art.

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651